

113 HR 3169 IH: IRS Rulemaking Fairness Act of 2013
U.S. House of Representatives
2013-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3169IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2013Mr. Michaud (for himself and Mr. Denham) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the application of the Small Business Regulatory Enforcement Fairness Act to the Internal Revenue Service, to require the Service to convene a regulatory review panel for certain rules, and for other purposes.1.Short titleThis Act may be cited as the IRS Rulemaking Fairness Act of 2013.2.Clarification of application of G to Internal Revenue Service(a)In generalSection 603(a) of title 5, United States Code, is amended—(1)by inserting after to the extent that such interpretative rules the following: , or the statutes under which such rules are made,; and(2)by inserting before the period at the end the following: or recordkeeping requirement.(b)DefinitionsSection 601 of title 5, United States Code, is amended—(1)in paragraph (1), by striking ‘‘and’’ at the end; and(2)in paragraphs (7) and (8) to read as follows:(7)the term collection of information has the meaning given such term in section 3502(3) of title 44, United States Code; and(8)the term recordkeeping requirement has the meaning given such term in section 3502(13) of title 44, United States Code..3.Internal Revenue Service required to convene regulatory review panelSection 609(d) of title 5, United States Code, is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end; and(3)by adding at the end the following:(4)the Internal Revenue Service..